[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 546 
The county committee of the American Labor Party was elected on September 16, 1941. The Election Law (Cons. Laws, ch. 17) provides that "a vacancy in a nomination made at a fall primary * * * may be filled by a majority of a quorum of the members of the county committee or committees last elected * * * or by a majority of such other committee as the rules of the party may provide." (§ 139.) The rules of the party provide that all nominations to fill vacancies in nomination for public elective office or to fill vacancies in public elective office which may be made by any party committee within the county shall be made only by the county executive committee. Under the authority conferred by that rule, the executive committee of the county committee, elected *Page 548 
in 1940, undertook to fill vacancies. The Election Law provides that members of the county committee "shall hold office until the election of their successors." (§ 13.) The newly elected county committee is required by the statute to hold an organization meeting within twenty days after its election. (§ 15.) No organization meeting was called in accordance with the statute or with the rules of the party within the required time.
The rules of the American Labor Party also provide that the officers and standing committees chosen under these rules shall hold office and serve from the time of their selection until their successors are chosen. That rule could not give authority to the executive committee of the old county committee to make nominations after their successors as members of the county committee had been elected. The statute provides otherwise. It follows that the nomination of Robert H. Haskell was invalid. The question remains whether the nomination of William Stanley Miller made at the meeting, held pursuant to the order of the court on October 6th, was valid. The Appellate Division modified that order and for the reasons stated in the order of modification, we hold that the meeting was invalid and that no nominations which were attempted to be made at that meeting were valid.
The order in so far as it grants the petition of Robert H. Haskell should be reversed.
The order in so far as it affirmed the order denying the petition of Torchin and Miller should be affirmed.